FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        August 9, 2021

                                     No. 04-21-00155-CV

                        IN THE INTEREST OF M.K.V., A CHILD

                       From the County Court, Val Verde County, Texas
                               Trial Court No. 2020-0007-CCl
                        Honorable Sergio J. Gonzalez, Judge Presiding


                                       ORDER

         The Department’s brief is due on August 10, 2021. See TEX. R. APP. P. 38.6(b). Before
the due date, the Department filed an unopposed first motion for a twenty-day extension of time
to file its brief.
       The motion is GRANTED. The Department’s brief is due on August 30, 2021.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court